                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

    Case No.      2:19-cv-09331-GW (SHK)                                          Date: February 6, 2020
    Title: David Romo v. Los Angeles Sheriff’s Department, et al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                  D. Castellanos                                                   Not Reported
                  Deputy Clerk                                                    Court Reporter


       Attorney(s) Present for Plaintiff(s):                         Attorney(s) Present for Defendant(s):
                  None Present                                                     None Present


Proceedings (IN CHAMBERS): SECOND ORDER TO SHOW CAUSE RE: FAILURE
                           TO PROVIDE CERTIFIED TRUST ACCOUNT


       On October 14, 2019, Plaintiff David Romo (“Plaintiff”), proceeding pro se,
constructively filed1 a civil rights complaint (“Complaint” or “Compl.”) under 42 U.S.C. § 1983
(“§ 1983”) against the Los Angeles Sheriff Department (“LASD”) and the “Department of
Mental Health” (collectively, “Defendants”). Electronic Case Filing Number (“ECF No.”) 1,
Compl. Simultaneously, Plaintiff filed an Application to Proceed In Forma Pauperis (“IFP
Application”). ECF No. 2, IFP Application.

       On November 6, 2019, the Court issued its Order to Show Cause Why Plaintiff’s IFP
Application Should Not Be Denied (“OSC”). ECF No. 7, OSC. The Court instructed Plaintiff
he must notify the Court by November 20, 2019, of his average monthly Inmate Trust Account
balance (“ITA”), or the average monthly deposits into his ITA account, and attach a certified
copy of his ITA statement showing transactions for the past six months. Id. at 2. On December
12, 2019, after receiving Plaintiff’s Notice of Address Change, the Court issued an order
updating Plaintiff’s address and resending the Court’s November 6, 2019 OSC to Plaintiff’s new
address (“Order re Address”). ECF No. 10, Order re Address. The Court, on its own, also
extended Plaintiff’s time to respond to the OSC until January 12, 2020.

1
  Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to court, the court
deems the pleading constructively “filed” on the date it is signed. Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir.
2009).

    Page 1 of 2                          CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk DC
        To date, Plaintiff has not filed the required documents, nor has he corresponded with the
Court. However, Plaintiff will be given a final opportunity to comply with the Court’s Orders.
Plaintiff must file a response no later than February 13, 2020. Plaintiff must either (1) pay the
full $400.00 filing fee; (2) submit a copy of his ITA statement signed by an Authorized Officer of
the Institution; or (3) show cause in writing why he is unable to do so.

       Failure to file a response within the time specified will be deemed consent to the
dismissal of the action, with or without prejudice.

        IT IS SO ORDERED.




 Page 2 of 2                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
